Citation Nr: 0616502	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  96-37 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, including dysthymia and 
depression.

2.  Entitlement to service connection for chronic 
musculoskeletal pain syndrome, diagnosed as seronegative 
arthritis, fibromyalgia, or other rheumatological condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1976 to March 1979.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 1996 
rating decision by the New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2000, the 
veteran testified at a Travel Board Hearing before the 
undersigned; a transcript of that hearing is or record.  In 
October 2000, the Board determined that the issues were well 
grounded and remanded for further development.   In December 
2004, the Board remanded the issues to provide proper notice 
of the Veterans Claims Assistance Act of 2000, and to have a 
medical opinion provided in regards to the issue of chronic 
musculoskeletal pain syndrome.   

The matter of entitlement to service connection for a 
variously diagnosed psychiatric disorder, including dysthymia 
and depression is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

The veteran is shown to have dysthymia and depression which 
competent evidence relates to her experiences in service.  




CONCLUSION OF LAW

Service connection is warranted for the veteran's psychiatric 
disorder, currently classified as dysthymia and depression.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Service connection for the veteran's claims was initially 
denied as not well-grounded, but was thereafter reconsidered 
on the merits, and well-groundedness is not an issue.  The 
veteran has been advised of VA's duties to notify and assist 
in the development of her claims and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  During the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), providing further guidance on VCAA notice 
requirements.  However, as the decision below constitutes a 
full grant of the benefit sought, the Board need not consider 
the question of VCAA compliance since there is no detriment 
to the veteran in light of the favorable disposition.  

II.  Factual Background

Service Medical Records (SMR's) include a June 1976 pre-
enlistment examination that is negative for any treatment, 
complaints, or findings of a psychiatric disorder.  In August 
1978, the veteran was apparently hospitalized for an acute 
psychotic break and situational depression.  In September 
1978, it was noted that she was temporarily removed from her 
duties due to emotional instability.  Another September 1978 
record attributed her "emotional problems" due to pregnancy 
and career field duties.  In October 1978, it was noted that 
her problems were indirectly related to her pregnancy.  She 
was diagnosed with transient situation disturbance, 
adjustment reaction of adult life.  In December 1978, she 
gave birth.  In February 1979 it was noted that she had been 
in numerous conflicts with various personnel in the squadron 
(supported by her personnel file.).  During the clinic visit 
she showed "emotional liability."  On her February 1979 
separation exam, the veteran noted that she had been treated 
for a mental condition and referred to it as "emotional."  
The examining physician noted that she experienced trouble 
sleeping, depression, and excessive worry; possibly job 
related and treated with unknown medication.  A March 1979 
record included the diagnosis of "other social 
maladjustment."  

The veteran's service personnel records included a March 1979 
letter that indicated that she was administratively 
discharged because she was deemed as an "emotional 
liability" (emotionally unstable) and recommended for 
permanent decertification.  The conclusion was that the 
emotional problems that caused the original decertification 
were not just associated with her pregnancy, since they were 
still evident at the Mental Health clinic in February 1979.  
In an undated statement by a United States Technical Sergeant 
submitted around the time of the veteran's discharge, it was 
alleged that the veteran began experiencing problems with 
other personnel after it became known that she was pregnant.  
The statement alleged "[m]oralist views, racists views, 
sexist views are the reason she could not and did not succeed 
in this organization."  

Postservice medical records include a November 1995 VA 
examination in which the veteran indicated that she was 
depressed while she was in service.  The diagnosis was 
extreme dysthymia with a Global Assessment Function (GAF) 
score of 50.  

March 1992 to December 2000 treatment records from Bellevue 
Hospital Center included a diagnosis of dysthymia and major 
depressive disorder. 

On April 2003 VA examination, the examiner recorded the 
veteran's past medical history and reviewed the claims file 
including SMR's and current medical records.  He noted her 
complaints and conducted a physical examination.  The 
examiner noted that she presented as hopeless of change and 
was helpless to change whatever resulted from what happened 
in the military years ago.  The veteran presented as 
depressed over her chronic physical pains which she labels as 
arthritic.  "More than that, however, she seems clearly 
depressed by her military career and by her 'being put out' 
of it, and she wanted to stay in."  The impression was that 
her dysthymia/ depression was directly related to her 
military experience and stood alone as a primary psychiatric 
diagnosis.  It was also secondary to the dysfunction of her 
life based on her constant chronic pain.  It was the opinion 
of the examining psychologist that her depression, dysthymia 
was of a serious nature and clearly restricted her over the 
many years.  The examiner further opined, "[i]t is clear, 
however, that depression, dysthymia, is a major component of 
her life and is intermingled between her experiences in the 
military and her physical pains which initiated either in the 
military or shortly thereafter and that it would be 
impossible to tease out the share belonging to the purely 
psychiatric and the pain issues."  The psychiatric issues 
were predominant based on a time when she became pregnant in 
the military.  The diagnosis was major depression/dysthymia.  

On June 2003 VA examination (by the same VA psychologist), 
the previous findings and reasons were restated and the 
examiner added, "it is likely that the depression is related 
to her service, and that it is at least as likely that it is 
aggravated by her chronic musculoskeletal pain syndrome."  

III.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, including psychoses, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination. 38 C.F.R. § 3.326(a). VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.  Analysis

Here, there is sufficient medical evidence to establish a 
diagnosis of a psychiatric disorder.  VA reports and private 
medical records include such diagnoses as dysthymia and 
depression.  

The veteran's SMR's and personnel records show that she 
experienced "emotional problems" and/or was deemed as an 
"emotional liability" (emotionally unstable).  Her 
diagnoses included "transient situation disturbance, 
adjustment reaction of adult life", and "other social 
maladjustment".  Her records also indicate that she had been 
in numerous conflicts with various personnel in her squadron.  
For the above reasons she was ultimately administratively 
discharged from the military.  On her February 197 separation 
exam, the veteran noted that she had been treated for a 
mental condition and referred to it as "emotional."  The 
examining physician noted that the veteran experienced 
trouble sleeping, depression, and excessive worry.

On June 2003 VA examination, the examiner opined, "it is 
likely that the depression is related to her service, and 
that it is at least as likely that it is aggravated by her 
chronic musculoskeletal pain syndrome."  He relied on the 
reasons provided on his previous examination in April 2003, 
in that the psychiatric issues were predominant based on a 
time when she became pregnant in the military.  She seemed 
clearly depressed by her military career and the events that 
led to the end of her career.  There is no conflicting 
medical evidence of record.  

All three elements needed to establish service connection for 
a variously diagnosed psychiatric disorder, including 
dysthymia and depression (i.e., a medical diagnosis of the 
disorder; similar symptoms noted in service and 
"depression" indicated on her separation examination; and a 
medical opinion relating the current diagnosis to the 
veteran's service) are reasonably met.  Accordingly, service 
connection for a variously diagnosed psychiatric disorder, 
including dysthymia and depression is warranted.


ORDER

Service connection for a variously diagnosed psychiatric 
disorder, currently classified as dysthymia and depression, 
is granted.  


REMAND

At the outset, the Board recognizes that there have been 
previous remands for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  

On a November 1995 VA examination, the veteran indicated that 
she was awarded Social Security Administration (SSA) 
disability benefits.  She indicated that she had not been 
working for the previous five years because she developed 
severe arthritis.  The medical records considered in 
conjunction with that award have not been secured for the 
record.  As such medical records would appear to date back 
prior to what has already been associated with the claims 
file and may contain information pertinent to the veteran's 
claim (such as records showing continuity of chronic 
musculoskeletal pain syndrome, diagnosed as seronegative 
arthritis, fibromyalgia, or other rheumatological condition; 
or comment on the etiology of the disability), VA is obliged 
to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  

Dr. ABW, the veteran's private treating physician, opined, 
the veteran's "current condition (assuming a working 
diagnosis of fibromyalgia that encompasses a component of 
dysthymia/depression) is as likely as not the progression of 
her symptoms while in service as outlined in her service 
medical records."  In January 2005 correspondence, Dr. ABW 
noted that the veteran claimed that her current complaints of 
chronic hip/back pain began in service while in the military.  
Dr. ABW, opined, "[b]ased on X-ray results [], it is as 
likely as not that her condition first manifested itself 
while in the Service and treatment records in service."  He 
added that chronic hip/back pain is typically a smoldering 
process that progresses over many years.  However, on April 
2003 VA examination, the examiner opined, "unable to comment 
on requested opinion without resorting to speculation as to 
relation to service."  On January 2006 VA examination, the 
examiner opined that chronic musculoskeletal pain syndrome, 
"did not have it[s] onset in service and did not have an 
'increase in severity as a result of her period of service.'  
As there are conflicting medical opinions regarding this 
matter, a new VA examination is indicated.  

As the case is being remanded, the RO should ensure that the 
veteran has been provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date. 

Accordingly, this case is remanded for the following:

1.  The veteran should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain from SSA 
complete copies of the medical records 
(those not already in the claims 
folder) considered in conjunction with 
the SSA determination on the veteran's 
claim for disability benefits.

3.  The RO should then arrange for the 
veteran to be afforded an examination 
by an appropriate specialist to 
ascertain the likely etiology of her 
chronic musculoskeletal pain syndrome, 
diagnosed as seronegative arthritis, 
fibromyalgia, or other rheumatological 
condition.  Her claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should note opinions already of record, 
and should opine whether at least as 
likely as not the veteran's chronic 
musculoskeletal pain syndrome was 
caused or aggravated by service.  The 
examiner should explain the rationale 
for all opinions given (and should 
reconcile them with any conflicting 
opinions already of record) .   

4.  The RO should then review the claim 
in light of all evidence added to the 
record since their last previous review 
of the claim. If it remains denied, the 
RO should provide the veteran and her 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond. 
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


